STATE OF MICHIGAN

                            COURT OF APPEALS



LITTLE TREE SUSHI BAR, INC., DIXIE MOON                       UNPUBLISHED
SALOON, LLC, THE NASH FAMILY LIMITED                          July 31, 2018
PARTNERSHIP, M & R REALTY 111 SOUTH
MAIN, LLC, SULLIVAN INVESTMENT
GROUP LIMITED PARTNERSHIP, THIRD
STREET PROPERTIES, INC., CORP ONE, INC.,
GROUP 225, INC., CORP ONE PROPERTY
COMPANY, LLC, ONE HUNDRED SEVEN
SOUTH MAIN, LLC, and R & M REALTY, LLC,

              Plaintiffs-Appellants,

v                                                             No. 341606
                                                              Oakland Circuit Court
CITY OF ROYAL OAK,                                            LC No. 2017-159908-CZ

              Defendant-Appellee,
and

CENTRAL PARK DEVELOPMENT GROUP,
LLC,

              Intervening Defendant-Appellee.


Before: CAMERON, P.J., and JANSEN and O’CONNELL, JJ.

JANSEN, J. (concurring).

       I concur in the result only.


                                                       /s/ Kathleen Jansen




                                            -1-